













SOUTHWEST GAS HOLDINGS, INC.
AMENDED AND RESTATED 2006 RESTRICTED STOCK/UNIT PLAN
















Effective September 19, 2006
Amended and Restated May 7, 2008
Amended and Restated July 27, 2010
Amended and Restated May 10, 2012
Amended and Restated May 4, 2016
Amended and Restated December 28, 2016


























SOUTHWEST GAS HOLDINGS, INC.
RESTRICTED STOCK/UNIT PLAN
1.Purposes of the Plan
The purpose of this Plan is to promote the success of the Company and its
Subsidiaries by providing an additional means through the grant of Awards to
attract, motivate, retain, and reward key Employees, including Officers of the
Company, with incentives for high levels of individual performance and improved
financial performance of the Company and to attract, motivate, and retain
experienced and knowledgeable independent Directors.
2.    Definitions
The following definitions shall apply as used herein and in the Award Agreements
and Notices except as defined otherwise in an Award Agreement or Notices. In the
event a term is separately defined in an Award Agreement, such definition shall
supersede the definition contained in this Section 2.
(a)    “Administrator” means the compensation committee of the Board or such
other Committee appointed to administer the Plan, consisting of independent
members of the Board.
(b)    “Applicable Laws” means the legal requirements relating to the Plan and
the Awards under applicable provisions of federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.
(c)    “Award” means the grant of Restricted Stock or Restricted Stock Units
under the Plan.
(d)    “Award Agreement” means a written agreement specifying the terms and
conditions of Awards and Restricted Stock Units granted under this Plan executed
by the Company and the Grantee, including any amendments thereto.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cause” means (i) a material act of theft, misappropriation, or
conversion of corporate funds committed by the Grantee, or (ii) the Grantee’s
demonstrably willful, deliberate, and continued failure to follow reasonable
directives of the Board or the Chief Executive Officer of the Company which are
within the Grantee’s ability to perform. Notwithstanding the foregoing, for the
24-month period following a Change in Control Event, the Grantee shall not be
deemed to have been terminated for Cause unless and until: (1) there shall have
been delivered to the Grantee a copy of a resolution duly adopted by the Board
in good faith at a meeting of the Board called and held for such purpose (after
reasonable notice to the Grantee and an opportunity for the Grantee, together
with his or her counsel, to be heard before the Board), finding that the Grantee
was guilty of conduct set forth above and specifying the particulars thereof in
reasonable detail; and (2) if the Grantee contests such finding (or a conclusion
that he or she has failed to timely cure the performance in response thereto),
the arbitrator, by final determination in an arbitration proceeding pursuant to
Section 17 hereof, has concluded that the Grantee’s conduct met the standard for
termination for Cause above and that the Board’s conduct met the standards of
good faith and satisfied the procedural and substantive conditions of this
Section 2(f) (collectively, the “Necessary Findings”). The Grantee’s costs of
the arbitration shall be advanced by the Company and shall be repaid to the
Company if the arbitrator makes the Necessary Findings.
(g)    “Change in Control Event” means the consummation of any of the following:
(i)    The dissolution or liquidation of the Company, other than in the context
of a transaction that does not constitute a Change in Control Event under
clause (ii) below.
(ii)    A merger, consolidation, or other reorganization, with or into, or the
sale of all or substantially all of the Company’s business and/or assets as an
entirety to, one or more entities that are not Subsidiaries or other affiliates
(a “Business Combination”), unless (A) as a result of the Business Combination
at least 50% of the outstanding securities voting generally in the election of
directors of the surviving or resulting entity or a Parent thereof (the
“Successor Entity”) immediately after the reorganization are, or will be, owned,
directly or indirectly, by shareholders of the Company immediately before the
Business Combination; and (B) at least 50% of the members of the board of
directors of the entity resulting from the Business Combination were members of
the Board at the time of the execution of the initial agreement or of the action
of the Board approving the Business Combination. The shareholders before and
after the Business Combination shall be determined on the presumptions that
(x) there is no change in the record ownership of the Company’s securities from
the record date for such approval until the consummation of the Business
Combination; and (y) record owners of securities of the Company hold no
securities of the other parties to such reorganization.
(iii)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Excluded Person, becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 20% of the combined voting
power of the Company’s then outstanding securities entitled to then vote
generally in the election of Directors of the Company, other than as a result of
(A) an acquisition directly from the Company, (B) an acquisition by the Company,
(C) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Successor Entity, or an acquisition by any entity
pursuant to a transaction which is expressly excluded under clause (ii) above.
(iv)    During any period not longer than twelve consecutive months, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s shareholders, of each new Board member was approved by a vote of
at least three-quarters of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved), but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.
(v)    Any transaction (A) involving a Subsidiary of the Company, (B) to which
the holder of an outstanding Award is then providing services, and (C)
immediately after which the shareholders of the Company who own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
of such Subsidiary, determined immediately prior to such transaction, do not
own, directly or indirectly, more than fifty percent (50%) of the outstanding
voting securities of such Subsidiary (or the surviving or resulting entity
immediately after such transaction), provided that such transaction shall
constitute a Change in Control Event only with respect to such Award.
(vi)    Notwithstanding the foregoing, prior to the occurrence of any of the
events described in clause (ii) through (v) above, the Board may determine that
such an event shall not constitute a Change in Control Event for purposes of the
Plan and Awards granted under it. Additionally, notwithstanding the foregoing,
any transaction immediately after which more than fifty percent (50%) of the
outstanding voting securities of the Company (or the surviving or resulting
entity immediately after such transaction) is, or will be, owned, directly or
indirectly, by shareholders of the Company or an affiliate of the Company who
own, directly or indirectly, more than fifty percent (50%) of the outstanding
voting securities of the Company, determined immediately before such
transaction, shall not constitute a Change in Control Event.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Committee” means the Compensation Committee of the Board or such other
committee composed of independent members of the Board.
(j)    “Common Stock” means the common stock of the Company.
(k)    “Company” means Southwest Gas Holdings, Inc., a California corporation,
or any successor entity that adopts the Plan in connection with a Change in
Control Event.
(l)    “Continuous Service” means that the provision of services to the Company
or a Related Entity in any capacity of Employee, Director, or consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director, or consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director, or
consultant can be effective under Applicable Laws. A Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity for which the Grantee provides services
ceasing to be a Related Entity. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or consultant (except as otherwise provided in
the Award Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.
(m)    “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(n)    “Director” means a non-Employee member of the Board or the board of
directors of any Related Entity.
(o)    “Disability” means as defined under the long-term disability policy of
the Company or the Related Entity to which the Grantee provides services
regardless of whether the Grantee is covered by such policy. If the Company or
the Related Entity to which the Grantee provides service does not have a
long-term disability plan in place, “Disability” means that a Grantee is unable
to carry out the responsibilities and functions of the position held by the
Grantee by reason of any medically determinable physical or mental impairment
for a period of not less than one hundred and eighty (180) consecutive days. A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.
(p)    “Employee” means any person, including an Officer or Director, who is in
the employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Excluded Person” means (i) any person described in and satisfying the
conditions of Rule 13d-1(b)(1) under the Exchange Act, (ii) the Company, or
(iii) an employee benefit plan (or related trust) sponsored or maintained by the
Company or the Successor Entity.
(s)    “Grantee” means an Employee or Director who receives an Award under the
Plan.
(t)    “Notice” means the written notice memorializing the grant of each Award
hereunder and specifying, among other things, the date, number of Restricted
Stock Units granted and vesting schedule applicable to each such Award.
(u)    “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(v)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(w)    “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(x)    “Plan” means this 2006 Restricted Stock/Unit Plan, as amended from time
to time.
(y)    “Related Entity” means any Parent or Subsidiary of the Company.
(z)    “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.
(aa)    “Restricted Stock Units” or “Units” means an Award which may be earned
in whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for Shares or
other securities or a combination of Shares or other securities as established
by the Administrator.
(bb)    “Retirement” means:
(i)    with respect to Employees, a termination of an Employee’s employment with
the Company or a Related Entity on or after the Employee has attained his or her
early retirement date or normal retirement date as defined in the Retirement
Plan for Employees of Southwest Gas Corporation (or such other Retirement Plan
applicable to an Employee if the Employee is providing services to a Subsidiary
other than Southwest Gas Corporation and the Employee does not participate in
the Retirement Plan for Employees of Southwest Gas Corporation), as amended and
in effect from time to time.
(ii)    with respect to non-Employee Directors, a termination of a Director’s
service to the Company or a Related Entity as a Director on or after his or her
“normal retirement date” which is the earlier of the first day of the month
following the month in which the non-Employee Director (A) reaches age
seventy-two (72), or (B) has completed at least ten (10) years of service (in
the aggregate) to the Company or a Related Entity as a Director.
(cc)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
(dd)    “Share” means a share of the Common Stock.
(ee)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan
(a)    Subject to the provisions of Section 9 below, the maximum aggregate
number of Shares which may be issued pursuant to all Awards is 1,050,000 Shares.
The Shares to be issued pursuant to Awards may be authorized, but unissued, or
reacquired Common Stock.
(b)    Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expired (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if unvested Shares are forfeited such Shares shall become available for
future grant under the Plan. During the ten (10) year period following approval
of the Plan by the Company’s shareholders and to the extent not prohibited by
the listing requirements of the New York Stock Exchange (or other established
stock exchange or national market system on which the Common Stock is traded)
and Applicable Law, any Shares covered by an Award, which are surrendered in
satisfaction of tax withholding obligations incident to the vesting of an Award,
shall be deemed not to have been issued for purposes of determining the maximum
number of Shares which may be issued pursuant to all Awards under the Plan,
unless otherwise determined by the Administrator.
4.    Administration of the Plan
(a)    Plan Administrator.
(i)    Administration with Respect to Covered Employees, Directors, and
Officers. With respect to grants of Awards to Covered Employees, Directors, and
Employees who are also Officers or Directors of the Company, the Plan shall be
administered by a Committee designated by the Board, which Committee (A) shall
be comprised solely of two or more Directors eligible to serve on a committee
making Awards qualifying as Performance-Based Compensation and (B) shall be
constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from
Section 16(b) of the Exchange Act in accordance with Rule 16b-3. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board.
(ii)    Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
(b)    Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
(i)    to select the Employees and Directors to whom Awards may be granted from
time to time hereunder;
(ii)    to determine whether and to what extent Awards are granted hereunder;
(iii)    to determine the number of Shares or Restricted Stock Units to be
covered by each Award granted hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions of any Award granted hereunder;
(vi)    to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;
(vii)    to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of Award or Award Agreement, granted pursuant to
the Plan; and
(viii)    to take such other action, not inconsistent with the terms of the
Plan, as the Administrator deems appropriate.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive, and
binding on all persons having an interest in the Plan.
(c)    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or as Officers or Employees of the Company
or a Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith, or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.
5.    Eligibility
Awards may be granted to Employees and Directors. An Employee or Director who
has been granted an Award may, if otherwise eligible, be granted additional
Awards.
6.    Terms and Conditions of Awards
(a)    Designation of Award. Each Award shall be designated in a Notice and
shall be subject to the terms and conditions of an Award Agreement.
(b)    Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule (if any), resale restrictions
applicable to the Shares issued pursuant to Awards, forfeiture provisions, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, the
following: (i) increase in share price, (ii) earnings per share, (iii) total
shareholder return, (iv) operating margin, (v) operating costs, (vi) gross
margin, (vii) return on equity, (viii) return on assets, (ix) return on
investment, (x) operating income, (xi) net operating income, (xii) pre-tax
profit, (xiii) cash flow, (xiv) revenue, (xv) expenses, (xvi) earnings before
interest, taxes and depreciation, (xvii) economic value added, (xviii) market
share, (xix) gas segment return on equity, (xx) customer to employee ratio,
(xxi) customer service satisfaction, (xxii) performance of the Company relative
to a peer group of companies and/or indexes. The performance criteria may be
applicable to the Company and/or any of its individual business units and may
differ from Participant to Participant. In addition and to the extent
appropriate, the performance criteria will be calculated in accordance with
generally accepted accounting principles, but excluding the effect (whether
positive or negative) of any change in accounting standards and any
extraordinary, unusual, or nonrecurring item, as determined by the Committee,
occurring after the establishment of the performance criteria applicable to the
Awards intended to be performance-based compensation. Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of performance criteria in order to prevent
the dilution or enlargement of the Participant’s rights with respect to an Award
intended to be performance-based compensation; provided however, that certain
categories or types of such adjustments can be specifically included (rather
than excluded) at the time the performance criteria are established if so
determined by the Committee. Certain provisions, terms and conditions applicable
to Awards have been set forth in Appendix A and Appendix B hereto.
(c)    Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption, or substitution for, outstanding
Awards or obligations to grant future Awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase, or other form of transaction.
(d)    Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(e)    Individual Limit for Restricted Stock and Restricted Stock Units. For
Awards of Restricted Stock and Restricted Stock Units that are intended to be
Performance-Based Compensation, the maximum number of Shares with respect to
which such Awards may be granted to any Grantee in any calendar year shall be
20,000 Shares. The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to Section 9
below.
(f)    Transferability of Awards. Awards shall be transferable (i) by will and
by the laws of descent and distribution and (ii) during the lifetime of the
Grantee, to the extent and in the manner authorized by the Administrator.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Award in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.
(g)    Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award.
7.    Taxes
No Shares shall be delivered under the Plan to any Grantee or other person until
such Grantee or other person has made arrangements acceptable to the
Administrator for the satisfaction of any federal, state, local, or non-U.S.
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares. Upon the issuance of
Shares, the Company shall withhold or collect from Grantee an amount sufficient
to satisfy such tax obligations, including, but not limited to, by surrender of
Shares covered by the Award sufficient to satisfy the minimum applicable tax
withholding obligations incident to the vesting of an Award.
8.    Conditions Upon Issuance of Shares
(a)    If at any time the Administrator determines that the delivery of Shares
pursuant to an Award is or may be unlawful under Applicable Laws, the vesting or
right to exercise an Award or to otherwise receive Shares pursuant to the terms
of an Award shall be suspended until the Administrator determines that such
delivery is lawful and shall be further subject to the approval of counsel for
the Company with respect to such compliance. The Company shall have no
obligation to effect any registration or qualification of the Shares under
federal or state laws.
(b)    As a condition to the exercise or issuance of an Award, the Company may
require the person exercising or receiving such Award to represent and warrant
at the time of any such exercise or issuance that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any Applicable Laws.
9.    Adjustments Upon Changes in Capitalization
Subject to any required action by the shareholders of the Company, the number of
Shares covered by each outstanding Award, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan, the maximum number of
Shares with respect to which Awards may be granted to any Grantee in any
calendar year, as well as any other terms that the Administrator determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination, or reclassification of the Shares, or
similar transaction affecting the Shares, (ii) any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, or (iii) any other transaction with respect to Common Stock including a
corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete), or any similar
transaction; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Except as the Administrator determines, no issuance by the
Company of shares of any class, or securities convertible into shares of any
class, shall affect, and no adjustment by reason hereof shall be made with
respect to, the number of Shares subject to an Award.
10.    Change in Control Event
Except as provided otherwise in an Award Agreement or a Notice, in the event of
a Change in Control Event, each Award which is at the time outstanding under the
Plan automatically shall (i) become fully vested and be released from any
repurchase, forfeiture, or transfer restrictions and (ii) with respect to
Restricted Stock Units, be converted in full to Shares, immediately prior to the
specified effective date of the consummation of such Change in Control Event,
for all of the Shares or Units at the time represented by such Award.
11.    Effective Date and Term of Plan
The Plan was originally effective upon its adoption by the Board of Directors of
Southwest Gas Corporation and was continued by an affirmative vote of its
shareholders at its 2016 Annual Meeting for a term ending May 31, 2021.
12.    Amendment, Suspension, or Termination of the Plan
(a)    The Board may at any time amend, suspend, or terminate the Plan;
provided, however, that no such amendment shall be made without the approval of
the Company’s shareholders to the extent such approval is required by Applicable
Laws.
(b)    No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(c)    No suspension or termination of the Plan shall adversely affect any
rights under Awards already granted to a Grantee.
13.    Reservation of Shares
(a)    The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b)    The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
14.    No Effect on Terms of Employment/Consulting Relationship
The Plan shall not confer upon any Grantee any right with respect to the
Grantee’s Continuous Service, nor shall it interfere in any way with his or her
right or the right of the Company or any Related Entity to terminate the
Grantee’s Continuous Service at any time, with or without Cause, and with or
without notice. The ability of the Company or any Related Entity to terminate
the employment of a Grantee who is employed “at will” is in no way affected by
its determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.
15.    No Effect on Retirement and Other Benefit Plan
Except as specifically provided in a retirement or other benefit plan of the
Company or a Related Entity, Awards shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Related Entity, and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation. The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.
16.    Construction
Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.
17.    Arbitration and Litigation
(a)    Any dispute, controversy, or claim arising out of or in respect to this
Plan (or its validity, interpretation, or enforcement) or the subject matter
hereof must be submitted to and settled by arbitration conducted before a single
arbitrator (chosen from a list of arbitrators provided by the American
Arbitration Association with each party hereto taking alternate strikes and the
remaining arbitrator hearing the dispute). The arbitration will be conducted in
Clark County, Nevada, in accordance with the then current rules of the American
Arbitration Association or its successor. The arbitration of such issues,
including the determination of any amount of damages suffered, will be final and
binding upon the parties to the maximum extent permitted by law. The arbitrator
in such action will not be authorized to change or modify any provision of the
Plan. Judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof. The arbitrator will award reasonable legal
fees and expenses (including arbitration costs) to the prevailing party upon
application therefor. The parties consent to the jurisdiction of the Supreme
Court of the State of Nevada and of the U.S. District Court for the District of
Nevada for all purposes in connection with arbitration, including the entry of
judgment of any award.
(b)    Except as may be necessary to enter judgment upon the award or to the
extent required by applicable law, all claims, defenses, and proceedings
(including, without limiting the generality of the foregoing, the existence of
the controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, and each of their agents and employees, and all others acting on behalf
or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any third party or person not directly involved in the
arbitration, the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration to perform, correct, vacate, or
otherwise enforce an arbitration award, shall be filed under seal with the
court, to the extent permitted by law.


IN WITNESS WHEREOF, the Company has executed this Amended and Restated Plan
Document effective the 28th day of December, 2016.


SOUTHWEST GAS HOLDINGS, INC.


By: _/s/ John P. Hester_____________
John P. Hester, President and CEO







APPENDIX A TO THE 2006 RESTRICTED STOCK/UNIT PLAN
TARGET AWARD OPPORTUNITY FOR EACH GRANTEE
Position
% of Year-End Base Salary
 
Range of Award Grant*
Chief Executive Officer
45
 
22.5 to 67.5
President
30
 
15.0 to 45.0
Executive Vice President
25
 
12.5 to 37.5
Senior Vice President
20
 
10.0 to 30.0
Vice President
15
 
7.5 to 22.5
Other Participants
10
 
5.0 to 15.0
Non-Employee Directors
 
 
800 Restricted Stock or Stock Units

___________________
*
Awards granted pursuant to the Plan will range from 50 percent to 150 percent of
the target Award opportunity for each participant, other than non-Employee
Directors, established for the initial Award. The actual Award will be
determined based on the three-year average Management Incentive Plan payout
percentage (the “MIP Payout Percentage”) for the three years immediately
preceding the Award determination date. The threshold to earn an Award will be a
MIP Payout Percentage of 90. The Award will increase by five percent for each
one percentage point increase in the MIP Payout Percentage until such percentage
equals 100, then the increase will be reduced to two and one-half percent for
each percentage point increase through 120.

*
Awards granted pursuant to the Plan to Directors will be set at 800 Restricted
Stock or Stock Units per year.

*
Once the Awards are established, they will be converted into Restricted Stock or
Stock Units, based on the average of the closing prices of the Common Stock on
the New York Stock Exchange for the first five trading days of the month in
which the award is granted.



___________________
1.    Vesting Schedule of Awards
(a)    Awards to Employees.
(i)    With respect to Awards to Employees, unless otherwise set forth in an
Award Agreement, a Notice or in an amendment to this Appendix A, the Shares or
Units subject to an Award shall vest and be paid out in Common Stock over a
three (3) year period as follows: forty percent (40%) of the Shares or Units
subject to the Award shall vest on the 4th of January following the Award (the
“Vesting Commencement Date”) and thirty percent (30%) of the Shares or Units
subject to the Award shall vest on each of the second and third anniversaries of
the Vesting Commencement Date.
(ii)    During any authorized leave of absence, the vesting of the Shares or
Units awarded to Employees only as provided above shall be suspended after the
leave of absence exceeds a period of three (3) months. Vesting of the Shares or
Units shall resume upon the Employee’s termination of the leave of absence and
return to service to the Company or a Related Entity. The Vesting Schedule of
the Shares or Units shall be extended by the length of the suspension.
(iii)    Notwithstanding the foregoing, in the event the Employee’s Continuous
Service terminates as the result of Death, Retirement, or Disability, the
Employee will be entitled to receive the Award for the current Plan year
determined on a pro rata basis according to the number of months actually worked
during the current year while participating in the Plan. This Section 1(a)(iii)
of Appendix A is effective January 17, 2012 with retroactive and prospective
effect.
(iv)    With respect to Restricted Stock Units, Awards shall be credited with
notional dividends at the same time, in the same form, and in equivalent amounts
as dividends that are payable from time to time on the Common Stock. Any such
notional dividends shall be valued as of the date on which they are credited to
the Employee and reallocated to acquire additional Units. Such additional Units
shall vest in accordance with the vesting schedule set forth in the applicable
Notice or Award Agreement as if such Units had been issued on the date of such
Award (if any).
(v)    Notwithstanding the foregoing, in the event the Employee’s Continuous
Service terminates as the result of Death, Retirement, or Disability, 100% of
the Shares or Units shall become fully vested and no longer subject to
forfeiture to the Company. In the event of a Change in Control Event, each Award
which is at the time outstanding under the Plan automatically shall (i) become
fully vested and be released from any repurchase, forfeiture, or transfer
restrictions and (ii) with respect to Restricted Stock Units, be converted in
full to Shares, immediately prior to the specified effective date of the
consummation of such Change in Control Event, for all of the Shares or Units at
the time represented by such Award.
(c)    Awards to Directors. Subject to the Director’s Continuous Service, Awards
shall vest in accordance with either of the following schedules:
(i)    Forty percent (40%) of the Shares or Units subject to an Award shall vest
on the 4th of January following the award (Vesting Commencement Date), and
thirty percent (30%) on each of the second and third anniversaries of the
Vesting Commencement Date. Vesting of the Shares or Units shall accelerate so
that one hundred percent (100%) of the Shares or Units subject to the Award
shall vest (i) in the event of a Change in Control Event and, with respect to
Units, be converted in full to Shares, immediately prior to the specified
effective date of the consummation of such Change in Control Event or (ii) upon
termination of the Director’s Continuous Service as a result of death,
Disability, or Retirement. Notwithstanding the foregoing, Shares or Units
subject to an Award granted on or after January 17, 2012, shall vest on the
Award Date. With respect to Restricted Stock Units, the conversion of the Units
into Shares, however, will not occur until the Director’s Continuous Service
terminates, or immediately prior to a Change in Control Event.
(ii)    With respect to Restricted Stock Units, Awards shall be credited with
notional dividends at the same time, in the same form, and in equivalent amounts
as dividends that are payable from time to time on the Common Stock. Any such
notional dividends shall be valued as of the date on which they are credited to
the Director and reallocated to acquire additional Units. Such additional Units
shall vest in accordance with the vesting schedule set forth in the applicable
Award Agreement as if such Units had been issued on the date of such Award (if
any).





APPENDIX B TO THE 2006 RESTRICTED STOCK/UNIT PLAN
ADDITIONAL GRANTS TO NON-EMPLOYEE DIRECTORS


Commencing January 2009, non-Employee Directors will be entitled to receive
annual grants of Restricted Stock Units tied to the performance of the Company.
Each non-Employee Director will receive a target Award opportunity of 1,000
Units.
The Award granted will range from 50 to 150 percent of the target Award
opportunity for each non- Employee Director. The Awards granted annually will be
determined based on the three-year average Management Incentive Plan payout
percentage (the “MIP Payout Percentage”) for the three years immediately
preceding the Awards determination date. The threshold to earn Awards will be a
MIP Payout Percentage of 90. The Awards will increase by five percent for each
one percentage point increase in the MIP Payout Percentage until such percentage
equals 100, then the increase will be reduced to two and one-half percent for
each percentage point increase through 120.
Vesting Schedule of Awards
Subject to the Director’s Continuous Service, Awards shall vest in accordance
with either of the following schedules:


(a)
Forty percent (40%) of the Units subject to each annual Award shall vest on the
4th of January following the award (the “Vesting Commencement Date”), and thirty
percent (30%) on each of the second and third anniversaries of the Vesting
Commencement Date. Vesting of the Units shall accelerate so that one hundred
percent (100%) of the Units subject to the Award shall vest (i) in the event of
a Change in Control Event and, with respect to Units, be converted in full to
Shares, immediately prior to the specified effective date of the consummation of
such Change in Control Event or (ii) upon termination of the Director’s
Continuous Service as a result of death, Disability, or Retirement.
Notwithstanding the foregoing, Shares or Units subject to an Award granted on or
after January 17, 2012, shall vest on the Award Date. Conversion of the vested
Units into Shares, however, will not occur until the Director’s Continuous
Service terminates, or immediately prior to a Change in Control Event.



(b)
With respect to the Awards, notional dividends shall be credited at the same
time, in the same form, and in equivalent amounts as dividends that are payable
from time to time on the Common Stock. Any such notional dividends shall be
valued as of the date on which they are credited and reallocated to acquire
additional Units. Such additional Units shall vest in accordance with the
vesting schedule set forth above, as if such Units had been issued on the date
of such Awards.










